ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant’s counsel, in his usual forceful and penetrating manner, has again challenged the correctness of that portion of our original opinion wherein we discussed his objection to paragraph 12 of the court’s charge. Both the paragraph and the objection were set forth therein.
*227Appellant now contends that, in holding as we did, we overruled a number of our previous holdings cited by Mr. Branch in the first paragraph of his Section 2085. We disclaim such an intention. We felt that the facts of this case brought it within the rule stated in the second paragraph of the above section, to-wit: “If no issue is made as to the making of the threats, a charge is not reversibly erroneous because the jury are therein instructed to find that the threats of deceased were in fact made.”
We have re-examined the record in order to determine if the state controverted the issue that threats were made. If we find that it did, then the charge would be erroneous, because, as given, it required the jury to find that the threats were in fact made; while they should, in such a case, have been required to find that the accused believed that the threats were made.
We hold, at the outset, that evidence of the character of the deceased offered by the state under the authority of Article 1258, P. C., does not controvert the issue that threats were made.
In connection with the testimony of Mrs. Lebow, the wife of the deceased, it will be noted that she was asked by the state the following question:
“Q. Did he ever say he intended to harm (the appellant) in any way in the world? A. No sir, he did not.”
The only meaning we could logically give this answer was that the deceased had never in the presence of his wife threatened the accused.
The actual" threats to kill testified to by the accused were not made in the presence of the wife but were made directly by deceased to accused.
The telephone conversation testified to by appellant was substantially the same as testified to by the wife. The only variance lies in the fact that appellant stated that, several days following the conversation, the deceased had told him that, following the telephone conversation, he (the deceased) had come looking for the appellant, while deceased’s wife testified that her husband had not left the house on that occasion. This conflict made a controverted issue as to whether appellant left the house on a certain occasion, but did not controvert the issue of what deceased may have said several days later as to his intentions to kill appellant.
*228We are hesitant to say that an issue may be controverted by inference alone.
The above does not bring the case within the rule which applies when there is a clear and unequivocal denial by state’s witnesses that the threats relied upon by appellant had been made.
We do not feel that the state controverted the issue as to threats made by the manner of its cross-examination.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.